DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/28/2020. It is noted, however, that applicant has not filed a certified copy of the 2020212113105 application as required by 37 CFR 1.55.

Drawings
The drawings were received on 12/20/2021.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


The capital letter “B” is deleted in Claim 1, lines 5, 7, 14, and 15, Claim 3, lines 3, 5, and 6, and Claim 4, lines 2 and 3.
In Claim 1, line 14, the phrase “an umbrella rope” is deleted and replaced by the phrase --a second umbrella rope--.
In Claim 1, line 15, the phrase “the umbrella rope” is deleted and replaced by the phrase --the second umbrella rope--.
In Claim 1, line 16, the phrase “the umbrella rope” is deleted and replaced by the phrase --a first umbrella rope--.
In Claim 3, line 4, the phrase “the umbrella rope” is deleted and replaced by the phrase --the first umbrella rope--.
In Claim 3, line 5, the phrase “the umbrella rope” is deleted and replaced by the phrase --the first umbrella rope--.
In Claim 3, line 6, the phrase “the umbrella rope” is deleted and replaced by the phrase --the second umbrella rope--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest, either singly or in combination, a novel straight pole sun umbrella hand cranking device with a standing pole a shell including first and second shells that are snap-fit together out the pole, a rope winding wheel within the shell, a cranking shaft connected to the wheel and actuated by a handle and an anti-slip mechanism including a torsion spring in contact with the wheel and the interior of the shell and further including a second rope that runs around the wheel, through a wall in the pole, around a pulley and therefrom connects to a first umbrella rope. While there are several examples of two-part shells with a rope wheel (see Crisman et al. and Ma ‘859 & ‘848), and there is an example of a rope passing through the wall of a pole (see Redl et al.), there is no teaching of a device with both of these features and also including the anti-slip torsion spring, and there spears to be no suggestion to combine such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636